DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1, 6 – 7, 15 – 16 have been amended. No new matter has been introduced.
5. 	No new claim(s) has/have been added. 
6.	Claims 4 – 5 have been cancelled. 
7.	Pending claims include claims 1 – 3, 6 – 12, 15 – 16 renumbered as 1 – 12.

Continued Examination Under 37 CFR 1.114
1.  	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since thisapplication is eligible for continued examination under 37 CFR 1.114, and the fee setforth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office actionhas been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/04/2021  has been entered. 
Response to Arguments
Applicant' s arguments, see pages 7 - 8, filed 01/04/2021, with respect to the rejection(s) of claim(s) 1 – 3, 6 – 12 and 15 - 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:           
CLAIMS: 
        Please cancel claims 13 – 14 and 17 - 18


Allowable Subject Matter

1.	Claims 1 – 3, 6 – 12, 15 – 16 renumbered as 1 – 12 are allowed. The Applicant's arguments (pages 7 - 8) along with the amendments to the most recent set of claims submitted on 01/04/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
“…starting a data transmission in the previous sub-frame after the successful channel assessment in the carrier;  transmitting to a receiving device, in a current sub-frame, a control message for indicating the data transmission started in the previous sub-frame after the successful channel assessment; and before the starting, transmitting to the receiving device an initial control message for indicating a potential data transmission being started in a sub-frame in which the initial control message is transmitted; wherein the initial control message further includes duration information for indicating a validity period of information contained in the initial control message”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHARISHI V KHIRODHAR/            Primary Examiner, Art Unit 2463